MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el
Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Minería, Ingeniero Víctor Manuel Vargas Vargas,
identificado con Documento Nacional de Identidad N” 08212064, autorizado por el artículo
13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N?
082-2002-EF, con domicilio en Av. Las Artes Sur N* 260, San Borja, Lima, a quien en
adelante se denominará el ESTADO; y, de la otra parte, la empresa SOCIEDAD MINERA
BERENGUELA S.A. identificada con R.U.C. N* 20329944311, con domicilio en calle
Junín N* 142, Urb. Barboncito, Miraflores, Lima, representada por su Gerente General
señora Ana Karina Rivva Lamas, identificada con Documento Nacional de Identidad N*
10264997, según poder inscrito en el asiento BO00005, complementado en el asiento
C00008 de la Partida N* 01611526 de la Zona Registral N” IX - Sede Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”; en los términos y condiciones siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el
contrato antes mencionado, el mismo que se insertará, conjuntamente con la Resolución
Ministerial N” 004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10
de enero de 2009, que designa al Ingeniero Víctor Manuel Vargas Vargas como Director
General de Minería y la Resolución Ministerial N* 265-2010-MEM/DM, publicada en el
diario antes mencionado con fecha 23 de junio de 2010, que aprueba la lista de bienes y
servicios materia del presente contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 30 de junio 2010.

ESTADO PERUAN: EL INV

Av. Las Artes Sur 260
www.minem.gob.pe | San Borja, Lima 41, Perú
(511) 618 8700
mail. webmaster minem.gob.pe

MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, ingeniero Víctor Manuel Vargas Vargas,
identificado con Documento Nacional de Identidad N* 08212064, autorizado por el artículo
13” del Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF,
a quien en adelante se le denominará “EL ESTADO”; y,

(ii) SOCIEDAD MINERA BERENGUELA S.A. identificada con R.U.C. N?
20329944311, con domicilio en calle Junín N* 142, Urb. Barboncito, Miraflores, Lima,
representada por la señora Ana Karina Rivva Lamas, identificada con Documento Nacional
de Identidad N” 10264997, según poder inscrito en el asiento BO0005, complementado en
el asiento CO0008 de la Partida N* 01611526 de la Zona Registral N* IX — Sede Lima de
la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se
le denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo ll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 29 de diciembre de 2009 la suscripción del
Contrato de Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.

CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Av. Las Artes Sur 260
weww.minem.gob.pe | San Borja, Lima 41, Perú
T: (511) 618 8700

Email: webmaster2minem.gob.pe
Ny)
MINISTERIO DE ENERGÍA Y MINAS

Por medio del presente contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones
señaladas en la cláusula 1.1. por un monto de US$ 4” 590, 750. 00 (Cuatro Millones
Quinientos Noventa Mil Setecientos Cincuenta y 00/100 Dólares Americanos), en un plazo
de siete (7) meses contados a partir del mes de junio de 2010 hasta diciembre de 2010.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial N” 265-2010-MEM/DM,
publicada en el Diario Oficial El Peruano el 23 de junio de 2010, la misma que como Anexo
Il forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

N 6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del

Day E Programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

AMÉN

6.2. La extinción de la concesión minera a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

Av. Las Artes Sur 260
www.minem.gob.pe | San Borja, Lima 41, Perú

T: (511) 618 8700

Email: webmaster minem.gob.pe
MINISTERIO DE ENERGÍA Y MINAS
CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo
dispuesto en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas
que lo sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los treinta días del mes de junio de dos mil diez.

A md 8

E,

EL/ESTADO EL INVERSIONISTA —

ABIGADO
u.

Av. Las Artes Sur 260
> | San Borja, Lima 41, Perú
T: (511) 618 8700

www.minem

Email: webmaster minem.gob.pe
421046 s

ñ Y NORMAS LEGALES

Peruano
Lima, míércoles 23 de juno de 2010

continuación y que forman parte integrante de la
Sid integi presente

Secretaría Técnica la de
Formuladora- a de Junta

establecido
EN E
Vista la propuesta de la Dirección de Normatividad

de conformidad con el inciso ¡) del artículo 6? de la Ley N+

28693, Ley General del Sistema Nacional de

con el inciso 2. del ar

; Complementaria Final dela Lay Ne 2o4eS Ley
de del Sector Público para elAño Fiscal 2010,
Regístrese, comuníquese y publíquese.
CARLOS DÍAZ MARIÑOS
Director General
Dirección Nacional del Tesoro Público

510427-1

DIRECTORAL
N* 024-2010-EF/77.15
Lima, 21 de junio de 2010

de Asignaciones
parte dela DNTP a favor de las entidades beneficiarias;

Lima, 21 de junio de 2010
CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el qua Lay No 27822, modificada por

oe Supremo N* 150-2002-EF aprobó

, pOr se

la lista de los bienes y servicios adquisición
el derecho a la devolución “delia del

Impuesto General a las Ventas e Impuesto de Promoción

Que, la
SA. solicitó al Ministerio de Energía y Minas la

i y
servicios presentada por la empresa SOCIEDAD MINERA
BERENGUELA S.A. considerando que la lista presentada
ee Sotcide con los blanes y perclos
aprobados por el Decreto Supremo ,
adecuada al Arancel de Aduanas vigente;

AA

a BERT

AAA:

El Peruano y
Lima, miércoles 23 de junio de 2010 ,
Con la opinión favorable de la Dirección General de
O e Y E
De conformidad con lo dispuesto en el inciso c) del
artículo 6* del Reglamento de la Ley N*
e os E EN
artículo 9” del de Organización y Funciones
del Ministerio de ¡la y Minas,
Supremo N* 031-2007-EM;

SE RESUELVE:»

Artículo Único.- Aprobar a It de Menos y serios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e de
Municipal a favor de la empresa IEDAD MINERA

Regístrese, comuníquese y publíquese.
PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas
RM. N* 285-2010-MEM/DM
ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO A LA
DEVOLUCIÓN DEL IGV E IPM SOCIEDAD MINERA BERENGUELA

[BENTONITA.
2824.90.80.00 PERFORACIÓN DE POZOS |
[PREPARACIONES PARA FLIJIDOS DE DE POZOS|

3926.90.60.00 [PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA.
'8401:10.00.00 [CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN.
6506.10.00.00 | CASCOS DE SEGURIDAD.

[BARRAS HUECAS PARA PERFORACIÓN, DE ACEROS ALEADOS

% NORMAS LEGALES

421047

5|8 8 8/8

s [s]s[=]

]

Servicios aerolopográfics.

Servicios de inerretacón muliespecirl de imágenes ya sean saltas equipos
aerotrnsportados.

Ensayes de laboratorio (análisis de minerales, suelos, agua, elo)

Otros Servicios Vinci dos a las Actividades de Exploración Minera:
+ Sericio de alojamá "to y alimentación del personal operativo del Thular del

+ Senvcos de peroración diamanina y de crculación reversa (oto percusva)-

* Servicio de asesoria, consultoria, estudos lcnicos especiales y auditorias
destinados alas actividades de exploración minera,

[15] 1207192900 [LAS ¡BROCAS EXCEPTO DE CERMET Y DIAMANTADAS.
16 | 8207.19:30.00 |BARRENAS INTEGRALES.
g007.19.30.0 [L9S ÚTILES INTERCAMBIABLES DE PERFORACIÓN Y|

7228.80.00.00 lO SINALEAR. e O e lo
730122000 | TUBOS DE PERFORACIÓN DEACERO INOXIDABLE ¡Becerro NE AA
T3D423:9000 [LOS DEMÁS TUBOS DE PERFORACIÓN * Seca de iepacón. mentrinito y reparación de maquina y equ]
9 | a207.13.10.0 [TRÉPANOS Y CORONAS CON PARTE OPERANTE DE CERMET, "blizado en las actividades de:
10. 8207.1320.00 [BROCAS CON PARTE OPERANTE DE CERMET. . Al anio cedo a VA SORTEA
“1 á CON: DE: an:
'8207.13.30.00 [BARRENAS INTEGRALES CON PARTE OPERANTE DE CERMET. Per cenas de enlracn ;
12 | 8207.18.90.00 [LOS DEMÁS UTILES CON PARTE OPERANTE DE CERMET. papa Longo non Anson laa
13 | 820719:10.00 [TRÉPANOS Y CORONAS EXCEPTO DE CERMET. Servicios médicos y hosplalros.
14 | 8207:1921.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET,

¡Servics relacionados con la protección ambiental

+ Secos de sistemas e iformbica.
> Servicios de comunicaciones, incluyen comunicación rada, tellonia sateital
+ Senscias de seguridad industial y contuincendos.

9014.80.00.00

LAS BRÚJULAS),
|LOS DEMÁS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN.

15 | 820730:00% |Los DEMÁS ÚTILES Serenade seguridad y ln de stlciones y personal Opera
19 | 8430.41.00.00 [AS DE SONDEO O PERFORACIÓN | Servicios de seguros,
: [LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN EXCEPTO! ce a
20 | 8430.49.00.00. UTOPROPULSADAS.
21 | 8431431000 [BALANCINES. 509925-1
2 ssrao0.o [LAS DEMAS PARTES DE LAS MEGAS DE SONDEO O
[PERFORACIÓN DE LAS SUBPARTIDAS 8430.41 U 8430.49.
23 | 8517510000 [ESTACIONES BASE. de la Resolución
¡LOS APARATOS PARA LA |
24 | 0517529000 |MANSMISÓN O REGENERACIÓN DE voz, micen y orros| | Directoral N” 122-2006-EM/DGH y
modificatoria
GRABADOS PARA REPRODUCIR IMAGEN
25 | 852340200
faje o RESOLUCIÓN DIRECTORAL
26 | 8523402900 [LOS 'SOPORTES ÓPTICOS GRABADOS.
CAMIONETAS POR EE BCAO0O COMPRESIÓN N* 133-2010-EM/DGH
EA jpepenie INFERIOR OIGUALAA. 537 Y DIESEL Lima, 22 de junio de 2010
28 | 8705.20.00.00 [CAMIONES  PARASONDEO O PERFORACIÓN.
prin PRA SUBMARINA 0 CONSIDERANDO:
29 | 9008300000 (AÉREA, EXAMEN MÉDICO DE ÓRGANOS INTERNOS O PARA|
A EAS Pe Que, mediante Resolución Directoral N* 122-2006-
30 | 901100000 [MCROSCOPIOS | EM/DGH, se los lineamientos para la
“0000 [LOS DEMÁS MICROSCOPIOS PARA FOToMeRocRrn] | determinación de los Precios de Referencia de los
31 | 90m 200000 INE OTOMICROGRAFÍA O MICROPROYECCIÓN derivados. del y los lineamientos
32 | 9012:10.00.00 [MICROSCOPIOS, EXCEPTO LOS ÓPTICOS; DIFRACTÓGRAFOS. para la determinación de los Precios de Referencia para
3 | 9014.20.00.00 |'WSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA O| gr lore
[ESPACIAL (EXCEPTO LAS!

Que, mediante Resolución Directoral N* 0124-2010/.
MEM-DGH de fecha 18 de junio de 2010 se modificaron

052'065'p LE 01 OL OZ M9MAlol y Y3ANIIVIOL A
1000'Le 000'p 1000'y "so¡pua3ulequos Á jensnpul pepunBas ap soroias]
100S'Z9z A ¡ejuaquie uoIDaJoJd e] UO9 SOPRUO/De|as SOIDIM9S|
1000'0S 000'0€ 1000'0Z: “eJauJul UOIDBJO¡dxa ap SAPEpIAIOe Se] e SOPeunsap|
a seuoypne Á sajeinadsa so9/uJa] soIpn]sa 'e110]Ínsuoo “e1osase ap oloInas
CE EA EE BJ19U!JN UOIDEIO[dX3 SP PEPIANIY E] € SOPEIndUIA SONDIAJAS SONO (|
EVA 1000 "(oyo 'enBe 'sojans 'sajesaunu ap sIsIjeue) o110]eJ0qe] ap saÁesuz|
09 'sopeyodsuejoJae!
sodinba o sajeyyajes ueas eÁ saus6eu ap ¡eoadsannu u919ejadJajul ap soroinas
e9€ OSZ' (sewojeje¡d 'eJaJaJJeo "eyoo.) "¡aun 1) UQIDINIISUOH SP SONDAS]

"so91eJ6odoJoJae SsoIDIAJaS|
"(ensnoJad 001) esianal U9IDe|(naJo ap Á eunueuelp uOIeJoJIad ap soIdIMas|
*(safesua aÁn¡9u1) soo1umboa6 Á soJIsijoS6 so1oInJaS|

00S'8p 1000'Sb 1000'89 1000'88 1000'88 “(sesoJ ap eojugoau 'seajge seyeJbojo, “eo11oue/BoJo, L9!on|ysas
*sooBo¡oJpiy 'sooyesBesaur 'sooye1Bo1]ad sÁn¡ou!) soouoajosb Á sooIbojoa)|
05Z'L9 lOSZ'OL 0SZ'S OSZ'S 0SZ'0L "sooisapos6B Á sooyelBodo ||

eJauIJA U9I9eJ0¡dx3 ap sauo¡desJado ap sorolnJas (el

"9'V'S VI3NON3Y39 VI3NIMN OVA3IDOS
0L0Z 3YAMN3IDIA Y OINAF OCOIW3A 13 NI NOIOVHOIdX3 N3 SINOISY3ANI 30 VIAVIDONOYO 130 NIMNSIY

loN OX3NV
ANEXO N? III

SOCIEDAD MINERA BERENGUELA S.A.

PROPIEDADES MINERAS

[ LAGUNILLAS 02-04 010135104 600,00
[ LAGUNILLAS 08-04 010151204 995,6453
| LAGUNILLAS 10-04 010271004 200,00

[ BERENGUELA 1300000103 100,00
[ BERENGUELA 97 010128997 100,00

aula]

